The opinion of the Court was delivered by
Bermudez, C. J.
The defendant was prosecuted for violating the provisions of Act 18 of 1886, commonly known as the “Sunday Law.”
The information charges that, on Sunday, the 27th day of February, 1887, he did unlawfully open a certain establishment and place of business called a grocery, which, by law, is required to be closed at twelve o’clock on Saturday nights, and to remain closed continuously for twenty-four hours j and that, being the proprietor of such establishment, he then and there did unlawfully give, trade, barter, exchange and sell certain portions of the stock and certain articles of merchandise kept in such establishment and place of public business, contrary to the form of the statute, etc.
On a first prosecution the accused pleaded guilty and was iiued $25, but on the present prosecution for a second violation he pleaded by demurrer.
He there averred the acts charged, averring, however, that keeping a grocery and selling groceries in a public market, wherein the like was kept and sold, of time immemorial, is no offense under the law.
On issue joined by the State, the case was tried. The court, for elaborate reasons forcibly expressed, overruled the plea and imposed a fine of $305 on the accused, who excepted to the ruling and appealed from the sentence.
So that, the question presented here is simply: Whether a grocery establishment can or not be legally opened on Sundays, in a public market in which such establishments, for time immemorial and on all days, have been, up to the adoption of the law, habitually kept1?
In order to ascertain the legislative intent, it is essential to analyze as well the sections as the title of the statute. (Act 18, p. 28, of 1886.)
An attentive consideration of these satisfies the mind that they are all substantially expressed in the title, which reads as follows:
*540“An Act requiring all stores, shops, groceries, saloons, and all places of public business, which are or may be conducted under any law of the State of Louisiana, or under any parochial or municipal law or ordinance, except those herein exempted, to be closed on Sundays; and forbidding- all giving-, trading, bartering and selling on Sunday by the proprietors or employes of such establishments, declaring it a misdemeanor to violate the provisions of this act and to fix penalties for all violations of the same; and to repeal all laws or parts of laws contrary to or inconsistent therewith.”
The defense, however, is, that as Section 3 declares that the provisions of the act shall not apply to public markets, and as the grocery establishment in question was ojrened in a public market, in which such establishments have, at all times, been kept, the opening of a grocery stand in such place of public business, on Sundays, is not only not prohibited, but impliedly allowed and authorized.
The defense is untenable.
It is apparent that, but for the saving- clause under which the accused seeks shelter, he could not pretend to be exempt from the operation of the law, for the obvious reason that, had he opened his grocery elsewhere than in a public market, he would assuredly be amenable to the statute.
Equality of rights, privileges and capacities unquestionably should be the aim of the law. If special privileges are granted, or special burdens or restrictions imposed, in any case, it must be presumed that the Legislature designed to depart as little as possible from this fundamental maxim of government.
The State has no favors to bestow, and intends to inilict no arbitrary-deprivation of rights. Special privileges are always obnoxious, and discriminations against persons or classes are still more so. As a rule of construction, it is to be presumed that they were probably not contemplated. Cooley on Const. Lim., No. 493 (pp. 493-4), 4th ed.
When the General Assembly, for reasons not disclosed, deemed proper, in the exercise of the police power possessed by the State, to require, under penalties, the closing- on Sundays of places of public business, the object in contemplation was the shutting up, on Sundays, of all stores and places of business, not exempt, irrespective of locality, by a uniform legislation, operating throughout the State.
The Legislature would not, and did not, design to require such closing on Sundays in one or more places and permit the opening of similar stores and establishments at other places, on the same day. Such legislation would have been unjust, odious, despotic and oppressive.
*541If it be true, as alleged by the defendant, that groceries have always been lcepr, on Sundays, in the public markets of the State, it is equally so that such establishments have also been kept at all other places.
It cannot be inferred, however, from that circumstance that, although the State has required generally the shutting' up of all such places, she has, by implication, exempted from the dosing, and therefore authorized the. opening, of grocery establishments kept in jpublic markets.
The argument, it would seem, rather militates the other way; for no reason is adduced why the closing should not be uniform, or why certain places should be shut while others remain open, simultaneously, on Sundays.
The principle is established beyond question, that whoever claims an exemption or immunity from the operation of a general law, must prove it with certainty, as exemption laws must be construed strictly. In such cases, doubt is fatal.
Tt was incumbent, therefore, on the defendant to have established, from the letter or spirit of the law; that although the shutting of a grocery outside of a public market on a Sunday be commanded as a gen-' eral thing, the opening of it in that place, on such day, is formally sanctioned by law; but he has failed to do so.
Had it entered the legislative intent to allow the opening of a grocery stand or establishment on a Sunday, in a. public market, when such opening is forbidden elsewhere on that day, it would have said so; but it has remained perfectly dumb on the subject.
It is not competent for the judicial power to engraft unauthorized and unjustifiable exceptions on exceptions considerately made by the law-giver.
However liberally construed be the exemptions enumerated in Section 3 of the act, they cannot be legitimately stretched so as to extend the immunity to grocery establishments in public markets.
Ruling differently would be doing violence to the tenor aud purport of the law and to throw a door wide open, in public markets, to all business clearly prohibited beyond their limits.
We have deemed it unnecessary to enter into any discussion of the meaning of the, words “public markets,” as we considered that whatever the signification be, it cannot be invoked to justify the attitude of defendant, that what is required to be done generally throughout the State, regardless of locality, is not exigible within the precincts of a public market.
We, therefore, conclude that the law does not authorize the opening, on Sundays in public markets, of grocery establishments which are all *542required uniformly to be closed elsewhere on such days, and we consider that the demurrer set up by the accused was properly overruled.
Judgment affirmed.